NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 16-10480
                                                     16-10481
                Plaintiff-Appellee,
                                                D.C. Nos. 2:16-cr-00172-DJH
 v.                                                       4:12-cr-02509-DJH

PEDRO GARCIA-BANOS, a.k.a.                      MEMORANDUM *
PEDRO BANOS-GARCIA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      In these consolidated appeals, Pedro Garcia-Banos appeals the 70-month

sentence imposed following his guilty plea to reentry of a removed alien, in

violation of 8 U.S.C. § 1326, and consecutive 21-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we vacate and remand for resentencing.

      Garcia-Banos contends that the district court failed to appreciate its

discretion to impose a partially concurrent sentence. At sentencing, Garcia-Banos

requested that the court run his sentences partially concurrently. The government

responded that it doubted the lawfulness of a partially concurrent sentence. The

court did not resolve the dispute so we cannot determine whether the district court

understood its discretion to impose a partially concurrent sentence. See U.S.S.G.

§ 5G1.3(d) & cmt. n.4(C) (district court may impose sentence on a new offense to

run consecutively, concurrently, or partially concurrently to undischarged term of

imprisonment resulting from revocation of supervised release). Under these

circumstances, we vacate Garcia-Banos’s sentence and remand for resentencing.

See United States v. Henderson, 649 F.3d 955, 964 (9th Cir. 2011).

      VACATED and REMANDED for resentencing.




                                          2                          16-10480 & 16-10481